DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 has no basis for “on which” should be changed to  - - at which - - as in claim18, line 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, seems to call for “cartridge” and “air inlet and an outlet”, however these are part of mouthpiece not part of cartridge 20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22-26, 28, 31-32, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,750,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present case define obvious variant of parent case claims with only minor difference in wording.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,729,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present case define obvious variant of parent case claims with only minor difference in wording.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 23-31, 33-37 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Force (U. S. 2017/0325505).
Regarding claim 18, Force, see figure 10, disclose a cartridge for an aerosol-generating system, the cartridge comprising: a liquid storage portion 41 configured to hold a liquid aerosol-forming substrate 41; and a heater assembly 30 comprising: an electrical heating element 30 configured to heat the liquid aerosol-forming substrate 41 to form an aerosol, and a capillary body 41 configured to convey the liquid aerosol-forming substrate 41 to the electrical heating element 30, wherein the electrical heating element 40 is disposed at a porous outer surface of the capillary body 41.
Regarding claim 19, Force discloses the electrical heating element 30 is disposed along the porous outer surface of the capillary body 41.
Regarding claim 23, Force discloses the porous outer surface on which the electrical heating element 30 is disposed is substantially flat.
Regarding claim 24, Force discloses the heater assembly 30 further comprises electrical contacts 35 connected to the electrical heating element 30, each being disposed at opposite sides of the porous outer surface, such that the electrical heating element 30 extends between the electrical contacts 35 and forms an electrical connection therebetween.
Regarding claim 25, Force discloses the electrical heating element 30 at least partially extends into the porous outer surface.
Regarding claim 26, Force discloses the electrical heating element 30 is disposed at a porous end surface of the capillary body 41.
Regarding claim 27, Force discloses the capillary body 41 comprises a first end arranged to contact the liquid in the liquid storage portion 41 and a second end opposite to the first end, and wherein the electrical heating element 30 is disposed at the second end of the capillary body 41.
Regarding claim 28, Force discloses the liquid storage portion 41 is disposed at a first side of the heater assembly 30 and an airflow channel 11 is disposed at an opposite side of the heater assembly 30 to the first side and adjacent to the electrical heating element 30, the airflow channel defining an airflow path that extends past the electrical heating element 30 and is configured to convey the aerosol.
Regarding claim 29, Force discloses further comprising at least one air inlet 20 and an outlet 12 configured to deliver aerosol to a user, wherein a distance between the at least one air inlet and the outlet in a direction parallel to a longitudinal axis of the cartridge is less than a distance between the electrical heating element 30 and the outlet in a direction parallel to a longitudinal axis of the cartridge 4.
Regarding claim 30, Force discloses the cartridge 4 further comprises a plurality of air inlets 20, 21 and a single air outlet 12.
Regarding claim 31, Force discloses heater assembly 30 for an aerosol-generating system, the heater assembly comprising: an electrical heating element 30 configured to heat a liquid aerosol-forming substrate 41 to form an aerosol; and a capillary body 41 configured to convey a liquid aerosol-forming substrate 41 to the electrical heating element 30, wherein the electrical heating element 30 is disposed at a porous outer surface of the capillary body.
Regarding claim 33, Force discloses further comprising electrical contacts 35 connected to the electrical heating element 30, each being disposed at opposite sides of the porous outer surface, such that the electrical heating element 30 extends between the electrical contacts 35 and forms an electrical connection therebetween.
Regarding claim 34, Force discloses the electrical heating element 30 at least partially extends into the porous outer surface.
Regarding claim 35, Force discloses an aerosol-generating system, comprising: an aerosol-generating device; and a cartridge comprising: a liquid storage portion 41 configured to hold a liquid aerosol-forming substrate 41, and a heater assembly comprising: an electrical heating element 30 configured to heat the liquid aerosol- forming substrate 41 to form an aerosol, and a capillary body 41 configured to convey the liquid aerosol-forming substrate 41 to the electrical heating element 30, wherein the electrical heating element 30 is disposed at a porous outer surface of the capillary body 41, and wherein the aerosol-generating device includes a power supply  0094) for the heater assembly 30 and the cartridge is removably coupled to the aerosol-generating device, see paragraph 0109.
Regarding claim 36, Force discloses a method of manufacturing a cartridge 4 for an aerosol-generating system, the method comprising the steps of providing a liquid storage portion 41 for holding a liquid aerosol-forming substrate 41; forming a heater assembly 30 comprising a capillary body having a porous outer surface and an electrical heating element 30, wherein the electrical heating element 30 is positioned at the porous outer surface of the capillary body; filling the liquid storage portion 41 with liquid aerosol-forming substrate; and connecting the liquid storage portion 41 to a first side of the heater assembly 30 to allow the liquid aerosol-forming substrate contained in the liquid storage portion to be conveyed via the capillary body to the electrical heating element 30.
Regarding claim 37, Force discloses the forming the heater assembly comprises arranging the electrical heating element 30 to at least partially extend into the porous outer surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Force in view of Holtz (U. S. 2019/0174828).
Regarding claims 20, 32, Force discloses the claimed invention except for the electrical heating element extends along the porous outer surface in a curvilinear shape or a serpentine shape.  Holtz discloses the electrical heating element extends along the porous outer surface in a curvilinear shape or a serpentine shape.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Force to provide such features as taught by Holtz so as to provide for better design choice.
Regarding claim 21, Force discloses the claimed invention except for the electrical heating element extends along the porous outer surface in a meandering shape or a zig-zag shape.   Holtz discloses for the electrical heating element extends along the porous outer surface in a meandering shape or a zig-zag shape.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Force to provide such features as taught by Holtz so as to provide for better design choice.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Force in view of Hon (U. S. 2020/0146348).
Regarding claim 22, Force discloses the claimed invention except for the capillary body comprises ceramic.  Hon discloses the capillary body comprises ceramic, see paragraph (0028).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Force to provide such features as taught by Holtz so as to provide for better material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831